Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 and 17-20 in the reply filed on February 3, 2022 is acknowledged.

Claims 8-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 3, 2022.

Therefore, after the election, claims 8-16 are withdrawn, and claims 1-7 and 17-20 are pending as filed August 12, 2021.

Specification
The disclosure is objected to because of the following informalities: (1) Figures 3J and 4J do not appear to be described in the Detailed Description.  (2) At page 17 of the specification, under Table 2, there appears to be a drawing in the body of the specification, which is improper.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform (1) thermal spray apparatus in claim 1, (2) sacrificial composition feed apparatus in claim 1, (3) sacrificial composition feed apparatus in claim 1, and (4) sacrificial composition injection apparatus in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 12-13, “the sacrificial composition feed system” lacks antecedent basis.  Did applicant mean the “sacrificial composition feed apparatus” provided earlier in the claim?  For the purpose of examination, it is understood that “sacrificial composition feed apparatus” and “sacrificial composition feed system” can be the same, but applicant should clarify what is intended, without adding new matter.
The dependent claims do not cure the defects of the claims from which they depend and are therefore also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Naik (US 2013/0136915) in view of Pettit, Jr. et al (US 4696855), Klein et al (US 6478234) and Richards, et al, “Structure, composition, and defect control during plasma spray deposition of ytterbium silicate coatings” (hereinafter Richards article).
Claim 1: Naik describes a method of forming a coating system such as for an environmental barrier coating (note 0010, claim 10), where the process can include providing a substrate, which would have a target surface, where the substrate can comprise ceramic matrix composite (CMC) (note figure 1, and 0016, where the substrate can be substrate 12, or the substrate could be considered the article including layers 12, 16, 18 and 22, as in figure 1, and 0022).  A layer 24 (intermediate layer 24) is provided on the substrate (figure 1), where 24 can be formed by depositing the layer by the thermal spraying method of plasma spraying (note 0041-0042), where the layer can be made using a ceramic feedstock (BSAS or rare earth silicate) and a sacrificial composition (polyester) with an angled feed where the process forms a porous coating (note 0038-0042).
(A) As to the specific feeding of the ceramic feedstock into a heating zone of a thermal spray (plasma spray) apparatus to form a heated ceramic feedstock and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Naik to use a plasma spray (thermal spray) apparatus as described by Pettit with an adjustable sacrificial composition feed apparatus (powder  injector assembly) to use for the ports for the second material/polymer as described by Klein to result in feeding of the ceramic In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
(B) Furthermore, as to the thermal spray apparatus and the sacrificial composition feed system being configured to independently control a chemistry and 
Therefore, it further would  have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Naik in view of Pettit and Klein to further provide independent control of the plasma spray conditions affecting the chemistry of the coating to be as desired and independent control of the 
Claim 2: Naik indicates using rare earth silicate for the ceramic feedstock (note 0031, 0038-0040).
Claims 3 and 19: As to providing a feedstock of both rare earth monosilicate and disilicate, Naik indicates that the layer 24 (intermediate layer) can be made with at least one of rare earth monosilicate and disilicate (note claim 3), indicating that more than one can be used, such that both would be expected to be usable, and thus by using both as feedstock, both would be understood to be predictably and acceptably applied as included by Naik as an option.
Claim 4: the injection angle would be optimized as discussed for claim 1 above, thus giving an injection angle of -15 degrees as claimed.
Claim 5 and 20:  as to the sacrificial composition comprising a polymeric powder entrained in a gas stream, Naik describes using a polymeric powder (polyester) as discussed for claim 1 above. Naik would also indicate the powder in a gas stream (note argon carrier gas, 0041, 0042, so considered entrained).

Claim 7: the coating would be treated to remove the polymer (note Naik, 0041, 0042 and 0040 – all indicating to remove the polymer by heat treating, so understood to remove polymer in the coating).  Pettit also indicates to “eliminate” the polymer to give a porous structure (note column 6, lines 60-68, which again would indicate to remove polymer).
Claim 17: The rejection as provided for claims 1 and 2 above would provide the features of claim 17, where as well the control of the chemistry as discussed for claim 1 would also indicate to control the composition (since the phases affected as discussed with regards to Richards article above). Note how use of a plasma spray gun giving a plasma gas stream and plasma flame discussed for Naik and Pettit. Furthermore, the sacrificial composition injection apparatus of claim 17 understood to equate to the sacrificial composition feed apparatus/system of claim 1 and thus have the same requirements for 35 USC 112(f) purposes.
	Claim 18: As to providing the ceramic feedstock as at least partially molten, this would be suggested at least by Richards article which shows the conventional plasma spraying of the silicate material to be at least partially molten during spraying (note pages 7948-7949 discussing solidified material (so previously melted) and partially molten material, and page 7941 referring to liquid deposition), and suggests to this by .

Claims 1-7 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2014/0255680) in view of EITHER Strock (US 2018/0030586) OR DE 41 29 120 (hereinafter ‘120), and further in view of Klein et al (US 6478234) and Richards, et al, “Structure, composition, and defect control during plasma spray deposition of ytterbium silicate coatings” (hereinafter Richards article).
Claim 1: Lee describes a method of forming a coating system such as for an environmental barrier coating system (note 0002, 0028, 0033, 0036, 0039), where the process can include providing a substrate, which would have a target surface, where the substrate can comprise ceramic matrix composite (CMC) (note figures 3, 5, 7, and 0036, 0038, 0039, where the substrate can be substrate 10 or the substrate could be considered the article including layers 10 and 4, as in figure 3, 5 and 7).  A layer 16 or 28 (porous silicate layers) is provided on the substrate (figure 3, 5, 7), where layers 16/28 can be formed by depositing the layer by the thermal spraying method of plasma spraying (note 0033, and the described spraying 0028), where the layer can be made using a ceramic feedstock (rare earth silicate) and a sacrificial composition (fugitive polymer) where the process forms a porous coating (note 0028, 0036, 0038, 0039).
(A) As to the specific feeding of the ceramic feedstock into a heating zone of a thermal spray (plasma spray) apparatus to form a heated ceramic feedstock and entraining the heated ceramic feedstock in a plasma gas to form a heated gas stream directed towards a target surface of a substrate and further feeding the sacrificial composition (polyester) with a sacrificial composition feed apparatus/system into the 
(A)(1) Further using Strock and Klein: Strock describes how two types of powders can be simultaneously thermal sprayed (co-sprayed) to provide a mixed spray of powders on the substrate surface (abstract, 0037, 0041, for example), where the powders can be different types, where one can be a sacrificial (decomposable) polymer, that is sprayed with the other powder and removed from the resulting coating giving a porous structure (note figure 1, abstract, 0040, 0044, 0070).  Where a thermal spray (plasma spray) apparatus is provided with a plasma arc gun where gases pass through an arc between spaced apart electrodes and are ionized to form a high temperature, high velocity plasma plume (flame) or stream extending downstream from the plasma gun towards the substrate (understood to thus provide a thermal spray apparatus as described in the disclosure or an equivalent thereof for 35 USC 112(f) purposes) (figure 1, and note 0033), where an attached feeders with ports 22 are provided  for feeding the first feedstock  of powder into a heating zone (the feed into the plasma) to form a heated feedstock and entraining this into a plasma gas to form a heated gas stream (with the first powder) directed towards the substrate (figure 1, note 0040), and further provides feeding the sacrificial composition (polymer) in through a second set of ports 24 located 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to use a plasma spray (thermal spray) apparatus as described by Strock with an adjustable sacrificial composition feed apparatus (powder  injector assembly) to use for the ports for the second material/polymer as described by Klein to result in feeding of the ceramic feedstock into a heating zone of a thermal spray (plasma spray) apparatus to form a heated ceramic feedstock and entraining the heated ceramic feedstock in a plasma gas to form a heated gas stream directed towards a target surface of a substrate and further feeding the sacrificial composition (polymer) with a sacrificial composition feed In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
(A)(2) Further using ‘120 and Klein: ‘120 describes how two types of powders can be simultaneously thermal sprayed (co-sprayed) to provide a mixed spray of powders on the substrate surface (abstract, figure 1, translation pages 3-5, note spray of polymer/plastic and ceramic, for example), where the powders can be different types, such as polymer/plastic and ceramic (note translation, pages 3-5).  Where a thermal spray (plasma spray) apparatus is provided with a plasma arc gun where gases pass through an arc between spaced apart electrodes (anode, cathode) and form a plasma jet 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to use a plasma spray (thermal spray) apparatus as described by ‘120 with an adjustable sacrificial composition feed apparatus (powder  injector assembly) to use for the ports for the second material/polymer as described by Klein to result in feeding of the ceramic feedstock into a heating zone of a thermal spray (plasma spray) apparatus to form a heated ceramic feedstock and entraining the heated ceramic feedstock in a plasma gas to form a heated gas stream directed towards a target surface of a substrate and further feeding the sacrificial composition (polymer) with a sacrificial composition feed apparatus/system into the heated gas downstream of the heating zone, and the polymer is fed into the heated gas stream at an injection angle between -30 degrees and 30 degrees with respect to a plane of the target surface of the substrate, and depositing the heated ceramic feedstock from the heated gas stream onto the target surface to form a coating thereon as claimed to provide a desirable plasma spraying as desired by Lee, since Lee indicates plasma spraying with ceramic powder and polymer powder to form a porous coating with the polymer as removable, and co-spraying the polymer powder and ceramic (rare earth silicate), and ‘120 describes an apparatus to provide a desirable similar such spraying with a ceramic powder to form a coating and a polymer powder provided in the plasma as discussed above, which would give the features described above, except the specific angle, and Klein would further indicate how outlet port/injector assemblies can be provided with adjustable angles chosen to provide an optimum melted powder (with ‘120 also wanting to control distance of spray injection In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
 (B) Furthermore, as to the thermal spray apparatus and the sacrificial composition feed system being configured to independently control a chemistry and porosity of the coating, Lee notes providing the fugitive polymer in the deposited coating and then burning off the polymer to provide porosity (note 0028), and when using Strock, it indicates how the plasma spray apparatus can be provided with specific adjustable parameters and conditions for spraying, such as  flow rates (note 0065, Table V).  Strock also teaches using an angled feed as for the sacrificial powder/polymer as discussed above and wants downstream injection to help prevent overheating in the cooler area (note 0044).  When using ‘120 it notes using  the controlled downstream placement of the nozzle for feeding the polymer to put in a cooler area, which would avoid high temperature problems of decomposition (note translation, pages 2, 3, 5). Thus, it is understood that providing the controlled angle of feed for best melting for the sacrificial composition feed system as indicated by Klein and EITHER Strock OR ‘120 would indicate that the porosity would be controlled by the feed of the polymer in a desired amount to the correct angle so the correct amount of polymer provided in the deposited coating to be removed leaving porosity without vaporizing, for example, before deposition. Klein and Strock would further indicate the polymer (second) powder injector port would be independently controllable (0038, column 1, lines 60-68 of Klein), and ‘120 would show independent placement of the different powder ports 
Therefore, it further would  have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in view of EITHER Strock OR ‘120, and further in view of Klein to further provide independent control of the plasma spray conditions affecting the chemistry of the coating to be as desired and independent control of the sacrificial polymer feed system to affect the porosity to be as desired as suggested by Richards article to give a desirable coating, because Lee indicates plasma spraying and spraying of rare earth (such as Yb) silicate, and Pettit OR ‘120 and Klein would further indicate independent control of the sacrificial polymer feed system allowing porosity control, and Richards would show that the plasma spray gun parameters for spraying Yb silicate affects the chemistry of the resulting coating, such as phases provided, and depending on the phases desired, one would want to control the spray gun to control such results.
Claim 2: Lee indicates using rare earth silicate for the ceramic feedstock (note 0028, 0036, 0038, 0039).
Claims 3 and 19: As to providing a feedstock of both rare earth monosilicate and disilicate, Lee indicates that the layer 28 can be made with a mixture of rare earth monosilicate and disilicate (note 0039), and thus by using both as feedstock, both would be understood to be predictably and acceptably applied as included by Naik as an option.

Claim 5 and 20:  as to the sacrificial composition comprising a polymeric powder entrained in a gas stream, Lee describes using a polymeric powder as discussed for claim 1 above. As to the powder entrained in a gas stream, this would occur with the spraying of the powder.  As well, when using Strock, it notes carrier gas provided for power supply (note 0032), which would suggest that the polymer powder would acceptably be entrained in a carrier gas stream.  As well, when using ‘120, it notes how polymer powder can be provided to the plasma gas from the port 6 with a carrier gas (note translation, page 5), which would suggest that the polymer powder would acceptably be entrained in a carrier gas stream.
Claim 6: the resulting coating would be understood to be substantially free of the polymer, since the coating would be treated to remove the polymer (note Lee, 0041, 0042 and 0040 –indicating to remove the polymer by burn off, so understood to remove all, or at least be suggested to remove all to leave the pores).  Strock, when used, also indicates to remove the polymer to give a porous structure (note 0070, which again would indicate to remove all polymer).
Claim 7: the coating would be treated to remove the polymer (note Lee, 0028-- indicating to remove the polymer by heat treating (burn off), so understood to remove polymer in the coating).  Strock, when used, also indicates to remove the polymer to give a porous structure (note 0070, which again would indicate to remove polymer).
Claim 17: The rejection as provided for claims 1 and 2 above would provide the features of claim 17, where as well the control of the chemistry as discussed for claim 1 would also indicate to control the composition (since the phases affected as discussed 
	Claim 18: As to providing the ceramic feedstock as at least partially molten, this would be suggested at least by Richards article which shows the conventional plasma spraying of the silicate material to be at least partially molten during spraying (note pages 7948-7949 discussing solidified material (so previously melted) and partially molten material, and page 7941 referring to liquid deposition), and suggests to this by heating with the plasma (where heating feedstock with plasma discussed for claim 1 above).

Note that Richards article was provided with the IDS of August 12, 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718